Case 1:19-cv-08387-NLH-KMW Document 39 Filed 08/05/21 Page 1 of 1 PageID: 532



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

 HEATHER ROBBINS,

                                                    No: 1:19-cv-08387-NLH-KMW
               Plaintiff
                                                     Civ. Rule 7.1.1 Statement
         v.
  PLAYHOUSE LOUNGE, et al.


                Defendant.




       Pursuant to Local Civil Rule 7.1.1 and in accordance with the Court’s June

25, 2021 Order, Plaintiff Heather Robbins (“Plaintiff”)          by    and   through   undersigned

counsel, states that no person or entity that is not a party is providing funding to Plaintiff

for some or all of the attorneys’ fees and expenses for the litigation on a non-recourse

basis in exchange for (1) a contingent financial interest based upon the results of the litigation

or (2) a non-monetary result that is not in the nature of a personal or bank loan.


                                                      SWARTZ SWIDLER, LLC


                                                      /s/ Joshua S. Boeytte____
                                                      Joshua S. Boyette Esq.
Dated: August 5, 2021
